          Case 1:16-cr-00436-KMW Document 375 Filed 03/26/21 Page 1 of 7


                                                               USDCSDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
--------------------------------------------------------X      DOC#: - - - - - - - -
                                                               DATE FILED:  3/26/2021
UNITED STATES OF AMERICA,

                 -against-                                               16-CR-436 (KMW)

STEVEN BROWN,                                                          OPINION & ORDER

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        Defendant Steven Brown has moved to reduce his sentence pursuant to the federal

compassionate release statute, 18 U.S.C. § 3582(c)(l )(A).             The Government opposes the motion.

For the reasons that follow, Brown 's motion is DENIED.

                                              BACKGROUND

        On June 22, 2016, Brown was charged by indictment with defrauding four victims, over

the course of eight years, in connection with investments in purpolied film projects.         (Gov't

Opp 'n at 1, ECF No. 374.)        On December 7, 2017, the Government filed a superseding

indictment, charging Brown with defrauding five additional victims, including one victim whom

Brown allegedly defrauded after the filing of the initial indictment.         (Id.)

        On April 5, 2018, sholily before trial, Brown pleaded guilty, pursuant to a plea agreement,

to a superseding info1mation that charged him with one count of conspiracy to commit wire fraud,

in violation of 18 U.S.C. § 1349.        (Id. at 2.)   The superseding information encompassed all

nine victims identified in the superseding indictment.         (Id.)    On November 27, 2018, Brown

was sentenced to a te1m of 63 months' imprisonment.            (Id.)

        On Febmaiy 26, 2021, Brown filed the instant motion.              (ECF No. 371.)   On March 15,

the Govemment filed its opposition.
           Case 1:16-cr-00436-KMW Document 375 Filed 03/26/21 Page 2 of 7




                                             LEGAL STANDARD

          Pursuant to 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act, Pub. L. No.

115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a defendant’s sentence upon motion

of the Director of the Bureau of Prisons (“BOP”), or upon motion of the defendant.                    A

defendant may move under § 3582(c)(1)(A) only after the defendant has “fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.”1          Id.

          A court may reduce a defendant’s sentence if it finds that “extraordinary and compelling

reasons warrant such a reduction” and “such a reduction is consistent with the applicable policy

statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).                     The court has

discretion to consider “the full slate of extraordinary and compelling reasons” an inmate presents.

United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020).

          In determining whether to grant a motion for compassionate release, courts also must

consider the sentencing factors set forth in 18 U.S.C. § 3553(a).              18 U.S.C. § 3582(c)(1)(A).

Even if extraordinary and compelling reasons for compassionate release exist, courts may deny

the motion if the Section 3553(a) sentencing considerations outweigh those reasons. See, e.g.,

United States v. Butler, 2020 WL 1689778, at *3 (S.D.N.Y. Apr. 7, 2020) (Engelmayer, J.).

                                                  DISCUSSION

          I.       Extraordinary and Compelling Reasons

          Brown argues that, based on two distinct sets of health concerns, he has demonstrated the



   1
        Brown’s motion is properly before the Court because 30 days have elapsed since his March 27, 2020 request to
       the Warden of FCI Sheridan. (Gov’t Opp’n at 4-5; Mot. at 2, Ex. A.) The Warden denied Brown’s request
       on May 11, 2020. (Mot. at 2, Ex. B.)



                                                             2
            Case 1:16-cr-00436-KMW Document 375 Filed 03/26/21 Page 3 of 7




existence of extraordina1y and compelling reasons waiTanting his release.                     The Comi finds

however that Brown has not met his burden to establish the existence of such reasons.

                   A.

          Brown argues that vai·ious -                  issues have diminished his ability to cai·e for

himself within the prison system.            (Mot. at 6.)       The Comt agrees with the Government that

Brown' s    •    conditions, including _                , do not rise to the level of extraordinary and

compelling reasons justifying release.            (See Gov't Opp ' n at 11 -14.)

          Brown' s -                  problems are serious.       Brown suffers from -                and, in 2019

he experienced a                             (Mot. at 2 Ex. C p. 148.)       The outcome of                          Ill


July 2019 was -              such that Brown now has                                                  (Mot. at 2 Ex.

C, p. 148.)      In addition Brown's                                              (Mot. at 3, Ex. C, p. 10.)

BOP medical records thus have summaii.zed the state of Brown' s -                       as

                               (E.g. Mot. at Ex. C pp. 9 54 168.)           As a result of these impairments

Brown alleges that he has suffered falls and is prone to injuring himself.                   (Mot. at 6.)   Brown

ai·gues fmiher that the BOP has not provided adequate medical cai·e with respect to his -

dming the pandemic.           (Id.)

          Brown' s ai·guments ai·e unavailing.         As the Government points out the standard for

demonstrating that a medical condition "substantially diminishes" an inmate 's ability to provide

self-care is extremely high.           U.S.S.G. § IBI.13 , cmt. l(A)(ii)(I). 2     Courts in this Circuit have

found this standai·d met upon the showing of "a specific life-ending or debilitating illness with a



   2    Following the Second Circuit's decision in Brooker. the Court is not bound, in a compassionate release motion
       brought directly by a defendant, by the policy statements set forth by the U.S . Sentencing Commission in
       U.S.S .G. § lBl.13 . See United States v. Sessum, 2020 WL 6392817, at *2 (S.D.N .Y. Oct. 30, 2020) (Failla
       J.) (discussing Brooker). Nevertheless, courts may look to such statements for guidance. See id.




                                                            3
         Case 1:16-cr-00436-KMW Document 375 Filed 03/26/21 Page 4 of 7




predictable, dire short-term prognosis.” United States v. Ebbers, 432 F. Supp. 3d 421, 429

(S.D.N.Y. 2020) (Caproni, J.); see United States v. Gileno, 448 F. Supp. 3d 183, 187-88 (D.

Conn. 2020) (collecting cases and stating that “[c]ourts grant sentence modifications or

reductions based on defendants’ medical conditions where those conditions are extremely serious,

if not life-threatening”).

        Brown’s
                  -
prognosis in the short term.
                               , though serious, is not life-ending, nor does it carry a predictable, dire

                                 Brown’s
                                           •   conditions do not meet the demanding standard for

showing that his ability to provide self-care is substantially diminished. In addition, a review of

Brown’s medical records shows that, during the COVID-19 pandemic, the BOP regularly has

monitored and treated Brown’s
                                   -            issues. (See Mot. at Ex. C, pp. 148-50, 184.)

result, the Court finds that, with respect to his                , Brown has not demonstrated the

existence of extraordinary and compelling reasons warranting release.
                                                                                                    As a




                B.      Risk of Serious Illness from COVID-19

        Brown also argues that, based on other underlying medical conditions, he is at increased

risk of severe illness from COVID-19.        These arguments, too, are unpersuasive.



7.)
        First, Brown suffers from conditions including                     and
                                                                                 -      .

      Brown acknowledges, however, that when his motion was filed, he had received the first

dose of the Moderna COVID-19 vaccine.
                                                                                            (Mot. at 1-3,



                                                (Id. at 7.) The Centers for Disease Control and

Prevention (“CDC”) have identified

risk of serious illness, and

individual at risk of serious illness.
                                         -       as a condition that places an individual at increased

                                                           as a condition that might place an

                                         But the CDC also has advised that the Moderna COVID-19

vaccination effectively prevents both infection from COVID-19 and severe illness in those

individuals who do contract the virus after vaccination. (See Gov’t Opp’n at 10-11.)            Because

Brown will soon be fully vaccinated, any risk that he may become severely ill from COVID-19


                                                     4
            Case 1:16-cr-00436-KMW Document 375 Filed 03/26/21 Page 5 of 7




will be reduced significantly.3         See United States v. Pabon, 2021 WL 603269, at *3 (S.D.N.Y.

Feb. 16, 2021) (Cronan, J.) (denying compassionate release for defendant who had been

vaccinated).

          Second, Brown argues that, notwithstanding the vaccine, he remains at risk of serious

illness because COVID-19 variants may continue to emerge, and because the virus spreads

rapidly in prison environments.           (Mot. at 7-8.)       Brown’s argument regarding the emergence of

future variants is speculative. In addition, according to the CDC, the antibodies generated

through vaccination appear to recognize the current variants of COVID-19, including the

so-called United Kingdom, South African, and Brazilian variants that have been detected in the

United States. (See Gov’t Opp’n at 11.)              And although the spread of COVID-19 in prison

facilities is of serious concern, the BOP has made significant efforts to mitigate the spread of the

virus in its facilities.     (See id. at 8-10.)

          In light of the above, the Court finds that, with respect to the risks associated with

COVID-19, Brown has not demonstrated the existence of extraordinary and compelling reasons

warranting release.

          II.      Section 3553(a) Sentencing Considerations

          Even if Brown had demonstrated the existence of extraordinary and compelling reasons in

favor of release, consideration of the Section 3553(a) sentencing factors would militate against a

sentence reduction. See 18 U.S.C. § 3553(a).

          Certain Section 3553(a) considerations weigh in Brown’s favor.                 Early release may

allow Brown to receive “medical care . . . in the most effective manner.” Id. § 3553(a)(2)(D).


   3



                                                                            --
        Brown also alleges that he has received “inadequate treatment” for his         . (Mot. at 3.) Medical records
       from the BOP, however, show that medical staff examined Brown with respect to his
       occasions and
       at 11-12 n.7.)
                                                                                                      on several
                                            . (See, e.g., Mot. at Ex. C, pp. 2-3, 21-23, 148-67; see also Gov’t Opp’n




                                                           5
          Case 1:16-cr-00436-KMW Document 375 Filed 03/26/21 Page 6 of 7




In addition, Brown enrolled in the BOP’s substance abuse treatment program and, according to a

personal statement from Brown, he has benefited and grown personally through such treatment.

(See Mot. at Ex. H.)     The BOP also has determined that Brown presents a “low risk of

recidivism.”      (Gov’t Opp’n at Add. A, p. 3.)    Although the Court noted at sentencing that there

was a “significant possibility that [Brown] may reoffend,” Brown’s stated personal growth and

the BOP’s recidivism assessment provide some support for Brown’s contention that a sentence

reduction would be consistent with the need to promote specific deterrence.           (Sent. Tr. at 34-35,

ECF No. 293; see Mot. at 8-9; 18 U.S.C. § 3553(a)(2)(B)-(C).)

          Other Section 3553(a) considerations, however, outweigh the above.           As the Court noted

at sentencing, it is “difficult to overstate” the seriousness of Brown’s offenses.       (Sent. Tr. at

33-34.)      Brown engaged in fraudulent activity for close to a decade and left some of his victims

destitute.    (Id. at 33-34, 39-40.)    With its opposition, the Government submitted recent

statements from several victims of Brown’s crimes.         These statements attest to the ongoing,

devastating impact of Brown’s offenses—including

                                  .    (See Gov’t Opp’n at Ex. A, pp. 1-3, 8-9.)      In addition, even if

Brown is to some extent specifically deterred, a serious sentence remains important to deter

others from engaging in fraudulent business schemes.         (See Sent. Tr. at 35.)

          Finally, Brown has served approximately 25 months in detention, reflecting less than half

of his original 63-month sentence. Courts in this district have denied motions for

compassionate release by defendants who have served comparable portions of their respective

sentences. See, e.g., United States v. Nieves, 2020 WL 2476185, at *3 (S.D.N.Y. May 13,

2020) (Nathan, J.).

          In light of the above, granting compassionate release would not be consistent with the

need for the sentence imposed to reflect the seriousness of the offense, promote respect for the


                                                     6
        Case 1:16-cr-00436-KMW Document 375 Filed 03/26/21 Page 7 of 7




law, provide just punishment, and afford adequate deterrence to criminal conduct.   18 U.S.C. §

3553(a)(2)(A)-(B).   On balance, the Court thus finds that the Section 3553(a) sentencing

considerations weigh against compassionate release.

                                        CONCLUSION

       For the foregoing reasons, Brown’s motion for compassionate release is DENIED.       The

Clerk of Court is respectfully directed to terminate the motion at ECF No. 371.



       SO ORDERED.

Dated: New York, New York
       March 26, 2021                                        /s/ Kimba M. Wood
                                                              KIMBA M. WOOD
                                                           United States District Judge




                                                7
